Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 1 of 7 PageID: 68



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JAMES JEROME CUFFEE,
                                         No. 1: 21-cv-01258-NLH-KMW
                  Plaintiff,

         v.                              OPINION
   HARRAH’S RESORT ATLANTIC
   CITY, et al.,

                  Defendants.



APPEARANCES:

THOMAS JOSEPH VESPER
WESTMORELAND, VESPER & SCHWARTZ, PC
8025 BLACK HORSE PIKE
SUITE 500
WEST ATLANTIC CITY, NJ 08232

     On behalf of Plaintiff James Jerome Cuffee

TRACEY MCDEVITT HAGAN
REILLY, JANICZEK & MCDEVITT, PC
2500 MCCLELLAN BOULEVARD
SUITE 240
MERCHANTVILLE, NJ 08109

     On behalf of Defendant Harrah’s Resort Atlantic City

HILLMAN, District Judge

     This case comes before the Court on Plaintiff James Jerome

Cuffee’s motion for reconsideration of this Court’s February 16,

2021 Order denying the parties’ joint request for remand.           For

the reasons expressed below, Plaintiff’s motion will be denied.




                                    1
Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 2 of 7 PageID: 69



                               BACKGROUND

     On January 27, 2021, Defendant, Harrah’s Resort Atlantic

City, removed Plaintiff James Jerome Cuffee’s case from New

Jersey Superior Court to this Court.        Defendant’s notice of

removal stated that this Court has jurisdiction over this matter

based on 28 U.S.C. § 1332(a) because the parties have diverse

citizenship and the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

     Defendant’s notice of removal averred that Plaintiff is a

citizen of Pennsylvania, and Defendant is a citizen of Delaware

(state of incorporation) and Nevada (its principal place of

business).   Defendant’s notice of removal further averred:

        4. Plaintiff’s Complaint does not plead a specific
        monetary amount of damages. See Exhibit “A.”

        . . .

        6. On January 21, 2021, Movant      sent a letter request to
        Plaintiff’s counsel requesting      a Statement of Damages.
        See a true and correct copy of      Defendant’s request for a
        Statement of Damages, attached      hereto as Exhibit “B.”

        7. On January 22, 2021, Plaintiff’s Counsel responded to
        Movant’s January 21, 2021 letter requesting a Statement
        of Damages. See a true and correct copy of Plaintiff’s
        response to Defendant’s request for a Statement of
        Damages, attached hereto as Exhibit “C.”

        8. Plaintiff’s Counsel’s January 22, 2021 letter
        indicates Plaintiff’s alleged damages total $500,000.00.
        Id.

        9. As contained in Plaintiff’s January 22, 2021 letter,
        Plaintiff’s alleged damages are in excess of $75,000. Id.


                                    2
Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 3 of 7 PageID: 70



     On February 10th, 2021 Plaintiff and Defendant filed a

“Stipulation to Cap Damages at $69,000 and Waive Right to Seek

Relief from Stipulation,” (ECF No. 3), which was followed by a

“Consent Order for Remand Case to State Superior Court.”           (ECF

No. 4).   The stipulation provided that Plaintiff had now agreed

to cap his damages at $69,000.      The Consent Order for Remand

further provided that subject matter jurisdiction under 28

U.S.C. § 1332(a) no longer exists because of Plaintiff’s

agreement to cap his damages below the jurisdictional threshold,

and argued that the action must therefore be remanded.

     On February 16, 2021, this Court entered a Memorandum

Opinion & Order denying the parties’ request to remand this case

to state court.    That opinion explained that Plaintiffs’ belated

decision to cap his damages — after having originally asserted

in a damages demand sent to Defendant under state law that his

damages were $500,000 — did not divest this Court of

jurisdiction over the action: “[b]ecause Plaintiff has not

challenged the procedural propriety of the removal, the Court

properly maintains subject matter jurisdiction over the action

under 28 U.S.C. § 1332(a) - at the time of removal there was

diversity of citizenship between Plaintiff and Defendant, and

the amount in controversy exceeded $75,000.”         (ECF No. 5 at 5).

As the Court further noted, “post-removal agreement to the

remand of the case to state court does not provide the mechanism

                                    3
Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 4 of 7 PageID: 71



for remand.    The parties cannot unilaterally consent to the

remand of the case when this Court had at the time or removal,

and continues to have, subject matter jurisdiction over the

action.”    Id. at 3 (quoting McNally v. Waterford Township, 2019

WL 6117728, at *2 (D.N.J. Nov. 18, 2019)).

     On February 18, 2021, Plaintiff filed the present Motion

for Reconsideration.      (ECF No. 6).   Plaintiff’s motion is not

accompanied by a brief, and relies entirely on a declaration

from Plaintiff’s counsel.      Plaintiff’s counsel attests that

Plaintiff’s damages are less than $75,000, and in fact states

that he made the damages demand to Defendant that served as the

basis for Defendant’s removal of this action without having

actually determined whether Plaintiff had suffered permanent

physical injury that would support his original $500,000 damages

demand.    (See ECF No. 6-1).    On this basis, and none other,

Plaintiff requests this Court grant its motion for

reconsideration and remand this action to the state Court.           In

response, Defendant filed a letter simply stating that

"Defendant does not agree that this court incorrectly retains

jurisdiction of this matter. As this Court correctly addressed

in its Order dated February 16, 2021, this court properly

retains jurisdiction once initially obtained through 28 U.S.C.

§1332.”    (ECF No. 7).



                                    4
Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 5 of 7 PageID: 72



                               DISCUSSION

     A court may grant a motion for reconsideration if the

moving party shows one of the following: (1) an intervening

change in the controlling law; (2) the availability of new

evidence that was not available when the court issued its order;

or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.      Johnson v. Diamond State Port

Corp., 50 F. App'x 554, 560 (3d Cir. 2002) (quoting Max's

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

The burden is on the moving party to demonstrate the existence

of clear error or manifest injustice.        Andreyko v. Sunrise Sr.

Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014) (citations

omitted). In doing so, the moving party must show the

“‘dispositive factual matter or controlling decisions of law’”

it believes the court overlooked in its initial decision.

Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 215 F. Supp. 2d

482, 507 (D.N.J. 2002).

     Plaintiff here has shown none of these things.          Plaintiff’s

motion is supported by no brief, and simply relies on an

attorney certification that cites no case law and mostly repeats

the exact claims and arguments put forth in support of the

original joint request for remand.       As the Court previously

explained, a party’s decision to cap their own damages at a

later stage in a proceeding does not divest this Court of

                                    5
Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 6 of 7 PageID: 73



subject-matter jurisdiction over the action.         St. Paul Mercury

Indem. Co., 303 U.S. at 292–93 (announcing long ago that “the

plaintiff after removal, by stipulation, by affidavit, or by

amendment of his pleadings, reduces the claim below the

requisite amount, [] does not deprive the district court of

jurisdiction,” and further reiterating that “events occurring

subsequent to removal which reduce the amount recoverable,

whether beyond the plaintiff's control or the result of his

volition, do not oust the district court's jurisdiction once it

has attached”).

     Plaintiff’s counsel’s only new assertion appears to be that

his initial decision to demand damages of $500,000 was made

without any actual investigation into his client’s physical

injuries.   However, this assertion, made after this case was

removed from the state court in which he filed to this federal

court, is not new evidence that was not available when the Court

issued its previous order, and does not demonstrate clear error

or manifest injustice.     Plaintiff and his counsel chose to

pursue an amount greater than $75,000 when they began

prosecuting this action, and accordingly at the time this action

was removed from state court the amount-in-controversy

requirement of 28 U.S.C. § 1332 was satisfied and this Court had

diversity jurisdiction.     Therefore, Plaintiff’s motion for

reconsideration will be denied.

                                    6
Case 1:21-cv-01258-NLH-KMW Document 8 Filed 03/16/21 Page 7 of 7 PageID: 74



     The Court will take this opportunity to reiterate to

Plaintiff what it explained in its prior Opinion: neither

Plaintiff nor Defendant are prisoners of the federal court if

they would rather return to state court.        The parties may follow

Fed. R. Civ. P. 41(a)(1)(A), which provides that a plaintiff may

dismiss its action without a court order by filing “(i) a notice

of dismissal before the opposing party serves either an answer

or a motion for summary judgment; or (ii) a stipulation of

dismissal signed by all parties who have appeared.”          As

Defendant has not filed an answer or motion for summary judgment

at this stage, Plaintiff may dismiss this action without a court

order.   As it would be the first dismissal, the federal rules

expressly provides that dismissal would be without prejudice.

Fed. R. Civ. P. 41(a)(1)(B).      Thereafter, to the extent allowed

by state law, Plaintiffs may refile their action in state court.

                               CONCLUSION

     For the reasons expressed above, Plaintiff’s motion for

reconsideration (ECF No. 6) will be denied.



Date: March 16, 2021                       /s Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
